Citation Nr: 0426109	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  99-04 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent disabling for post-traumatic stress disorder from 
October 18, 1996 to November 19, 1998.

2.  Entitlement to an evaluation in excess of 50 percent from 
November 19, 1998 and in excess of 70 percent from March 25, 
2000.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and Ms. S. E.



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

Appellant had active military service from November 1969 to 
February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions by the Roanoke, 
Virginia, Regional Office (RO) that assigned and continued an 
initial rating of 30 percent disabling for post-traumatic 
stress disorder (PTSD).  A rating in excess of 30 percent for 
the period cited on the title page is the only issue that is 
fully developed for appellate review.  That issue is 
considered herein.  The other periods are considered as 
explained below.

The initial appeal stems from the assignment of the initial 
30 percent rating from the date of the grant of service 
connection.  During the course of the appeal, by rating of 
April 2002, a 50 percent rating was assigned effective 
November 19, 1998, a 70 percent rating was assigned effective 
March 25, 2000, and a total rating based on individual 
unemployability was assigned effective November 12, 2001.  In 
view of the holding in AB v. Brown, 6 Vet. App. 35 (1993), 
the appeal as to these periods potentially continues until 
the maximum rating is assigned.  There has been no statement 
of the case or supplemental statement of the case assigned as 
to these subsequent periods.  This will be cured by REMAND at 
the end of this decision.  A substantive appeal as to the 
remaining issues must then follow, or if the appellant is 
satisfied with the subsequent readings, he should withdraw 
the appeal as to further issues in writing to the RO.

Appellant testified before the Travel Board in May 1999.  
Because the Veterans Law Judge who chaired that Travel Board 
hearing is no longer available to adjudicate the appeal, 
appellant testified again in a Travel Board hearing before 
the undersigned Veterans Law Judge in April 2004.  
Transcripts of both hearings have been associated with the 
file.

As the disability rating under review is an initial rating, 
the guidance of Fenderson v. West, 12 Vet. App. 119 (1999), 
is for application as explained below.

To the extent the appeal is remanded, it is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


FINDINGS OF FACT

1.  For the period starting October 18, 1996, to November 19, 
1998 no more than definite impairment in social and 
industrial adaptability has been demonstrated.

2.  During the pertinent time period, appellant's PTSD was 
manifested by insomnia, recurrent traumatic memories, attacks 
of rage, hypervigilance, emotional numbing, and depression, 
intrusive thoughts, and nightmares; these symptoms interfered 
with many aspects of appellant's daily life.  At the time of 
the grant of service connection, appellant's irritability 
made it difficult for him to retain a job, but he did not 
have difficulty obtaining new work. 

3.  During the pertinent time period, appellant's PTSD was 
not manifested by flashbacks, suicidal or homicidal ideation, 
hallucinations, or psychosis. 


CONCLUSION OF LAW

Schedular criteria for an initial rating in excess of 30 
percent for post-traumatic stress disorder have not been met 
for the period from October 18, 1996 to November 19, 1998.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.125-130, 
Diagnosis Code 9411 (1996-1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As is discussed below, the Veterans Claims Assistance Act of 
2000 became effective after the appeal period herein at 
issue.  Nevertheless, as there is an ongoing appeal, as is 
noted, complete consideration of the provisions of the act 
has been undertaken.  To the extent the provisions apply to 
this appeal period, as noted below, the provisions have been 
satisfied.

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case it was essentially held that the notice 
and assistance provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA) should be provided to a claimant prior to 
any adjudication of the claim.  In this case, the claim had 
been filed, and initial adjudication had taken place before 
the VCAA was enacted.  Thus, preadjudication notice was not 
provided nor was it possible.  The Court decision did not 
contain a remedy under such facts, and there appears to be no 
efficient remedy evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with for the pertinent time period.  
There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events is not shown to have any effect on the case or to 
cause injury to the claimant.  As such, the Board concludes 
that any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The initial rating decision was made prior to enactment of 
the VCAA, but the appeal was pending before the Board on the 
date of enactment of the VCAA.  The VCAA accordingly applies 
to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, a substantially complete application for 
increased rating was received in November 1996.  The original 
rating decisions of March 1997 (granting service connection 
at 10 percent) and April 1997 (continuing the rating of 10 
percent), the Statement of the Case (SOC) in January 1998, 
subsequent rating decisions in January 1999 (granting 30 
percent), November 1999 (granting an earlier effective date), 
and April 2002 (continuing the current initial evaluation of 
30 percent), and the Supplemental Statement of the Case 
(SSOC) in April 2002 all listed the evidence on file that had 
been considered in formulation of the decision for the 
pertinent period.  The Board remanded the claim to RO in July 
2003 in part for compliance with the duty-to-notify 
provisions of the VCAA, and RO sent appellant a VCAA duty-to-
assist letter in February 2004.  

The Board notes that throughout the history of this claim, 
both before and after enactment of the VCAA, RO has kept 
appellant apprised of the evidence needed to perfect a claim 
for service connection as well as a claim for increased 
rating.  The Board is aware of no additional outstanding 
evidence that would be relevant to the issue of increased 
rating for the pertinent period, notes that appellant 
submitted letter in October 2001 stating that he desires 
adjudication by the Board and has no further evidence to 
submit.  The Board therefore holds that the notification 
requirements of the VCAA have been satisfied in regard to 
this claim.

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).   The VCAA specifically 
provides that the assistance provided by VA shall include 
obtaining records of relevant medical treatment at VA health-
care facilities if the claimant furnishes information 
sufficient to locate those records.  38 U.S.C.A. 
§ 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(3) (2003).  
VA must also provide a medical examination, or obtain medical 
opinion, when necessary to adjudicate the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).

In this case, RO obtained appellant's service medical records 
and VA treatment records.  Appellant was afforded VA several 
VA psychiatric examinations, and those examination reports 
are on file.  Appellant has asserted that VA failed to obtain 
treatment records from a VA-contracted entity called COVER 
(Community Outreach to Vietnam Returnees) that appellant 
believes would substantiate his claim for a higher initial 
rating; however, appellant has also asserted that such 
records probably do not exist.  COVER specifically denies 
having such records.  A letter to the Board in support of 
appellant's claim by former COVER official A.B. states that 
any clinical records from COVER would in any case be 
"useless" as evidence.  The Board accordingly finds that 
there is no purpose in remanding the case for additional 
clinical notes from COVER, since those notes probably do not 
exist and would in any case be of doubtful evidentiary value.  
The Board accordingly finds that VA's duty to assist has been 
satisfied in regard to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant's service medical record is on file, including his 
induction physical examination and his separation physical 
examination.

Appellant submitted a formal claim for service connection for 
post-traumatic stress disorder (PTSD) in November 1996 (with 
an informal claim reportedly received as of October 18, 
1996).  Attached was a four-page letter by appellant 
describing his PTSD stressors in Vietnam; the letter does not 
discuss appellant's symptoms.  

The file contains a letter from Dr. H.K.T., a Coast Guard 
flight surgeon and appellant's brother-in-law.  Dr. H.K.T. 
stated that he had known appellant for the previous 13 years.  
Dr. H.K.T. noted appellant's reported Vietnam-related 
stressors.  He reported observed symptoms of disordered sleep 
cycles and frequent war-related nightmares.  Appellant's 
sleep disorder resulted in insomnia and resultant chronic 
fatigue during the day.  Appellant was also withdrawn, 
depressed, and had a numb effect with most people.  Appellant 
was reclusive, tending to become withdrawn and insular, and 
appeared to be under continual tension.  Appellant was 
hypervigilant and agoraphobic.  Appellant had difficulty 
concentrating, which adversely affected his ability to resume 
college studies.  Appellant had difficulty with authority 
figures such as teachers.  Appellant was then working as a 
counselor to other veterans, which caused appellant to 
constantly relive his own trauma.  News reports of American 
casualties, as in Somalia, caused appellant to become almost 
immobilized.  Dr. H.K.T. noted in summary that appellant's 
then-current chronic symptoms included insomnia, recurrent 
traumatic memories, attacks of rage, hypervigilance, 
emotional numbing, and depression, and these symptoms 
interfered with many aspects of appellant's daily life.

Appellant underwent a VA psychiatric examination in January 
1997.  Appellant reported that his symptoms had improved 
somewhat recently.  Appellant reported that he had been 
subject to episodes of rage over the years, but that he was 
in better control at the time of the examination.  Appellant 
stated that he had previously abused alcohol and drugs, but 
that his symptoms had gradually improved since he became 
sober.  Appellant had a strong feeling of responsibility for 
his son, but was still subject to bouts of depression and 
apathy.  Appellant reported that he continued to experience 
anxiety and poor sleep.  Appellant reported experiencing 
intrusive memories of Vietnam but not actual flashbacks.  
Appellant also reported intrusive dreams and nightmares.  
Appellant described his feelings about Vietnam as sadness 
rather than simply agitation and anger.  

Objectively, the VA examiner found no evidence of formal 
thought disorder or any cognitive defects.  Appellant was 
distressed about the war and about his ability to function 
currently.  Appellant had detachment or estrangement from 
others and was sometimes unable to sustain loving 
relationships.  Appellant had difficulty sleeping.  Appellant 
had irritability, which he was able to control.  Appellant 
had difficulty with concentration.  Appellant had 
hypervigilance and an exaggerated startle response.  The 
examiner diagnosed PTSD, characterized as "mild" since 
appellant was able to work and function and actually saw 
himself as improving.

RO issued a rating decision in March 1997 granting service 
connection for PTSD and assigning a 10 percent disability 
rating, effective October 1996.

Appellant submitted a Notice of Disagreement in December 1997 
in which he stated that VA should obtain relevant records 
from the Community Outreach to Vietnam Era Returnees (COVER), 
an agency contracted by VA to provide counseling services to 
veterans.

The file contains VA Forms 10-556 5b (Vietnam Veterans 
Outreach Program Contract Services Authorization) that show 
VA contracted with COVER to provide readjustment counseling 
to appellant as follows:  July 1985 (3 visits), August 1985 
(4 visits), September 1985 (5 visits), October 1985 (12 
visits), November 1985 (9 visits), December 1985 (9 visits), 
February 1986 (9 visits), March 1986 (10 visits), April 1986 
(13 visits), May 1986 (7 visits), June 1986 (11 visits), July 
1986(10 visits), August 1986 (4 visits), September 1986 (4 
visits), October 1986 (6 visits), November 1986 (2 visits), 
December 1986 (2 visits), January 1987 (2 visits), February 
1987 (5 visits), March 1987 (3 visits), April 1987 (4 
visits), June 1987 (4 visits), July 1987 (11 visits), August 
1987 (16 visits), September 1987 (4 visits), February 1989 (2 
visits), July 1989 (3 visits), August 1989 (4 visits), 
September 1989 (8 visits), November 1989 (1 visit), September 
1990 (5 visits), and September through November 1990 (15 
visits). 

COVER treatment notes show that appellant had "severe" 
symptoms in each periodic Treatment Plan on file (1985 to 
1988).  Progress notes show episodes of anger at home, but 
success in combating appellant's substance abuse and 
generally productive counseling sessions.

COVER provided VA a Summary of Treatment in March 1998, 
stating that appellant had been treated at COVER from 1985 to 
1988.  Focus of the treatment was symptoms of rage, grief 
imagery, alienation, marital and intimacy issues, and guilt.  
Appellant appeared to be functioning well at the termination 
of treatment, but requested treatment in 1990 to deal with 
two recent deaths.  Appellant appeared to show improvement in 
all areas, but his continued vulnerability to external 
stressors appeared to show that treatment can alleviate his 
symptoms but cannot resolve his condition.  

Records from Richmond VA Medical Center (VAMC) show that 
appellant was referred to VAMC in October 1997 for 
prescription medication (Paxil).  Appellant underwent a 
psychiatric examination at the VAMC in conjunction with the 
requested prescription.  Appellant was noted to be currently 
employed.  Appellant reported that the Paxil improved his 
symptoms of sleep disorder, anxiety, and depression.  
Appellant stated that he continued to have negative 
ruminations, feelings of depression, having "free-floating" 
anxiety, and occasional sleep disturbance.  Appellant denied 
auditory or visual hallucinations or delusions, homicidal or 
suicidal ideation, or feelings of guilt, hopelessness, or 
worthlessness.  Appellant denied having trouble with 
concentration or decision making.  Appellant denied crying 
spells, nightmares, or weight loss.  Appellant was observed 
to be anxious and restless during the interview.  His thought 
process was good.  Fund of knowledge, insight, and judgment 
were good.  The diagnosis was: general anxiety disorder, and 
history of PTSD (Axis I), exposure to war (Axis IV), and 
Global Assessment of Functioning (GAF) of 60 to 70 (Axis V).

Appellant underwent another VA psychiatric examination in 
November 1997.  The examiner noted that appellant had been 
taking the medication Paroxetin since the previous February, 
with significant improvement in the symptoms of anxiety and 
depression.  Appellant stated that he had been dysphoric for 
the previous 25 years but had improved greatly over the last 
6 to 7 years.  Appellant stated that he had been working with 
his current private therapist for two years.  Appellant 
denied having manic episodes.  Appellant reported having 
periods of not sleeping, after which he would be tired but 
could still function.  Appellant denied any suicidal ideation 
or plan for many years, and denied any psychotic symptoms.  
Appellant's demeanor was anxious and worried.  Diagnosis was: 
PTSD by history, generalized anxiety disorder versus 
obsessive-compulsive disorder, and dysthemic disorder versus 
depression, recurrent seasonal type (Axis I).

COVER provided another treatment summary in June 1998.  The 
document states that appellant terminated services in January 
1991.  At the conclusion of treatment, appellant reported and 
demonstrated a significant reduction in symptoms, but he 
reported periodic distress in symptoms particularly around 
anniversary periods.  Appellant was placed in an "as 
needed" basis for further services as well as the offer of 
any referral service he would need.

The file contains a letter from Dr. D.G.D., a VA psychologist 
who was the VA Contracting Officer's Technical Representative 
who authorized COVER to provide treatment to appellant.  Dr. 
D.G.D. reviewed all clinical documentation and interviewed 
appellant in March and April 1998.  Dr. D.G.D. noted that 
appellant received 82 individual visits and 21 group visits 
at COVER from June 1985 to March 1988.  Appellant showed 
improvement and terminated in March 1988.  In February 1989, 
appellant had a flare-up precipitated by two recent deaths, 
and was seen at COVER for another 18 visits (12 individual 
and 6 group) in 1989.  In January 1990, appellant was hired 
by COVER as an outreach technician and part-time counselor; 
however, his treatment continued for another 43 visits (4 
individual and 39 group) until he terminated treatment in 
January 1991.  Appellant continued to work part-time until 
May 1995, at which time he became a full-time counselor.  
Appellant remained a full-time counselor until he was 
terminated in February 1996 due to hostile relationships 
between appellant and other COVER staff.

In regard to PTSD, Dr. D.G.D. noted appellant's Vietnam 
stressors.  Dr. D.G.D. noted appellant's PTSD symptoms as 
intrusive recollections of death on at least a daily basis 
and sometime more often.  Appellant reported disturbing 
dreams on an irregular basis.  Appellant was noted to 
actively avoid thoughts and feelings associated with his 
trauma, and to avoid people and activities associated with 
said trauma.  Appellant reported a feeling of detachment from 
others.  Appellant also reported difficulty staying asleep, 
irritability, and difficulty concentrating.  Dr. D.G.D. 
summarized that appellant had improved after his first 
episode of treatment (1985-1988) but his functioning 
deteriorated in 1989-1990.  Appellant then improved with 
treatment, but his condition subsequently deteriorated yet 
again.  This indicates a definite long-term negative 
influence on appellant's ability to work.  Appellant was at 
the time employed, but in the construction trade and well 
below his actual level of ability.  Dr. D.G.D.'s diagnosis 
was: chronic definite PTSD (Axis I), problems with death of 
parent, death of friend, the war, and unemployment (Axis IV), 
and GAF of 45 (current) and 55 (past year).

Appellant underwent a VA psychiatric PTSD examination in 
October 1998.  The examiner noted appellant's Vietnam-related 
stressors.  Appellant's PTSD symptoms included anxiety, sleep 
disturbance, survivor guilt, rage, social and emotional 
isolation, intrusive memories, and difficulty with authority 
figures.  Appellant had not had flashbacks.  Appellant had 
improved for a time, but subsequently relapsed.  On 
examination, appellant's demeanor was consistent with a 
person functioning at college level.  Appellant was alert, 
oriented, coherent and relevant with appropriate affect, and 
normoactive.  Appellant denied having ever had 
hallucinations.  Memory for recent and remote events, 
concentration, and recall were intact.  Insight and judgment 
were good.  There was no evidence of psychotic thinking or 
mood extremes, although appellant reported that he would 
lapse into depressive state if he were not on medication, and 
that the depression could possibly lead to suicide ideation.  
The examiner did not feel that appellant's work ability was 
diminished.  The examiner's diagnosis was: moderate PTSD 
(Axis I), history of decreased hearing (Axis III), Vietnam 
experiences and subsequent PTSD symptomatology (Axis IV), and 
GAF 70 (Axis V). 

Records contain an outpatient note from November 19, 1998.  
It was noted that his symptoms were worse and that he had 
recently quit his job in anger.

Appellant submitted a VA Form 9 in January 1999 asserting 
that that Dr. D.G.D. and the staff of COVER have purposely 
withheld clinical evidence relevant to appellant's symptoms.  

Based on the above, findings, especially the November 1998 
outpatient note, a 50 percent rating was assigned effective 
November 19, 1998, based on the increased pathology having 
been first demonstrated.

Appellant testified in a Travel Board hearing in May 1999.  
Appellant testified that he had been divorced once and also 
estranged from his former partner, and he believes that his 
PTSD-related anger caused the estrangement (Transcript, pg. 
2-3).  Appellant testified that he was currently working 
full-time as a brick mason, and had been a brick mason for 30 
years (Transcript, pg. 3).  On the job, appellant has 
difficulty working with people due to his short temper and 
his antisocial attitude (Transcript, pg. 3-4).  Appellant 
testified that he was currently receiving psychiatric 
treatment at Richmond VAMC and was currently taking the 
medication Paxil (Transcript, pg. 5).  Paxil is effective, 
but makes appellant lethargic (Transcript, pg. 5).  

Appellant testified that he was a counselor for COVER but was 
terminated (Transcript, pg. 6).  Appellant had been a client 
of COVER beginning in 1988, and began simultaneously working 
as a COVER employee in 1993.  (Transcript, pg. 7).  Appellant 
testified that he approached the Director of COVER for 
assistance in applying for PTSD disability, but the Director 
refused to support his effort (Transcript, pg. 7).  Appellant 
eventually filed his claim in November 1996, and less than 
one year later he was placed on medical leave by COVER and 
terminated (Transcript, pg. 7).  Appellant testified that 
COVER refused to provide him with clinical documentation of 
his treatment (Transcript, pg. 7).  Appellant testified that 
COVER has also minimized the severity of his PTSD symptoms 
(Transcript, pg. 7-8).  Appellant testified that it was a 
condition of his employment as a counselor at COVER that he 
himself undergo counseling, so there should be records of his 
own PTSD counseling until his termination in 1997 
(Transcript, pg. 9-12).  Appellant believes that VA is aware 
that COVER is a bad program, and is accordingly engaged in a 
cover-up (Transcript, pg. 13).  Appellant testified that many 
other veterans in addition to him have been simultaneously 
patients of COVER and COVER counselors (Transcript, pg. 13).  
Appellant believes that COVER summaries of his symptoms 
deliberately downplay the role of Vietnam in his symptoms 
(Transcript, pg. 14).

Appellant testified that he first went to COVER at the 
encouragement of his brother-in-law, a Coast Guard physician 
who recognized that appellant had PTSD symptoms (Transcript, 
pg. 15-16).  Appellant began attending counseling sessions at 
COVER in 1988 on a twice-weekly basis, which became less 
frequent after he resolved his drug and alcohol problems 
(Transcript, pg. 16).  Appellant continued to experience 
nightmares, but has been relieved by the medication Paxil 
(Transcript, pg. 16).  Appellant worked as a COVER counselor 
from 1993 to 1997, but was fired without being given a 
reason; when he pressed for a reason, appellant was told that 
he was fired for having threatened co-workers (Transcript, 
pg. 17).  Appellant denied having threatened anyone 
(Transcript, pg. 18).

Appellant testified that COVER should have maintained 
treatment records for the time that he was a counselor-cum-
patient in 1993-1997, but he believes that COVER never 
created such records (Transcript, pg. 18).  Appellant 
testified that during the time that he was a COVER counselor 
he was overworked and often unpaid (Transcript, pg. 19).  
Providing counseling to PTSD patients was stressful to 
appellant's own symptoms, such as worsening of his nightmares 
(Transcript, pg. 20).    To appellant's knowledge, nobody at 
COVER ever diagnosed him as having PTSD (Transcript, pg. 21).  
When appellant approached the COVER Director for assistance 
in claiming a disability for PTSD, she discouraged him 
because she did not want him to get the money (Transcript, 
pg. 22).

Appellant testified that after COVER terminated him he 
returned to working as a brick mason within three weeks 
(Transcript, pg. 22).  Appellant is a good brick mason and 
has never been fired from any job other than COVER 
(Transcript, pg. 24).  However, his last girlfriend left him 
in the previous December because he was moody, depressed, 
aggravated, and unmotivated (Transcript, pg. 30).  Appellant 
has a good relationship with his 17-year old son, who is the 
only person with whom appellant cares about (Transcript, pg. 
31-32).   Appellant has only occasional contact with his 
mother or his sisters (Transcript, pg. 32).  Appellant knows 
people, but does not care to have friends (Transcript, pg. 
33).  Appellant lost his driver license for speeding, but 
otherwise has not had trouble with the law (Transcript, pg. 
35).

Appellant testified that his symptoms are aggravated by 
television images of explosive disposal teams at work, 
because that was his military specialty in Vietnam 
(Transcript, pg. 35).  Appellant is also disturbed by the 
sight of road kill or cooking meat (Transcript, pg. 35-36).  
Appellant has nightmares, and has an exaggerated startle 
response if awakened (Transcript, pg. 36).  

Appellant testified that on the job site he can tend to 
become threatening to co-workers and has physically run co-
workers off the job, usually for looking at appellant in an 
aggressive or threatening way (Transcript, pg. 38).  
Appellant therefore avoids crowds, including crowded medical 
waiting rooms (Transcript, pg. 38).  

In regard to current symptoms, appellant testified that he 
has difficulty concentrating, has nightmares and intrusive 
dreams and thoughts, is angry and depressed, and has panic 
attacks (Transcript, pg. 41-42).  Appellant testified that 
Paxil does not help depression, but has relieved anxiety and 
related symptoms, such as sleep disorder (Transcript, pg. 
42).  
 
Appellant submitted a VA Form 9 in December 1999 asserting 
that VA is denying him a fair evaluation because VA is 
allegedly covering up unethical practices within the COVER 
program.  Appellant also submitted a photocopy of a Paxil 
prescription written by Dr. J.J.D., a private physician, as 
evidence that appellant continued to be treated for PTSD as 
of September 1997.

The COVER Director submitted a letter to VA in April 2000 
asserting the following: (1) appellant was not a client of 
COVER between 1991 and 1997; (2) appellant was terminated due 
to a conflict with authority, and (3) appellant was not 
referred to Dr. J.J.D. for treatment by COVER at any time 
before, during, or after appellant's employment at COVER.

RO issued a rating decision in April 2002 that continued the 
rating of 30 percent, effective October 1996, and increased 
the rating to 50 percent effective November 1998 and 70 
percent effective March 2000.  The same rating decision 
approved compensation for Individual Unemployability 
effective November 2001.

Appellant submitted a Notice of Disagreement (NOD) in April 
2002 asserting that his PTSD should have been evaluated at 50 
percent effective October 1996, and that in his opinion the 
reason that he was not granted such a benefit was that COVER 
withheld relevant clinical information.

The record contains a letter addressed to the Board by A.B., 
a retired naval officer and former COVER peer counselor, 
dated August 2002.  The letter identifies four persons, plus 
the writer himself, who served as peer counselors for COVER 
while receiving personal counseling.  The letter asserts that 
the COVER letter to VA in April 2000, cited above, was 
incorrect, and that appellant in fact continued to be a 
client of COVER between 1991 and 1997 while he served as a 
peer group counselor.  The letter contends that COVER 
officials falsified documents and misused funds for personal 
benefit.  The letter contends that treatment records from 
COVER regarding appellant are "doubtful to useless" because 
COVER record keeping was simply a vehicle for justifying 
payment from VA.  

A.B.'s letter to the Board enclosed a letter of resignation 
written to COVER by M.L.M., a nurse, in February 1992.  The 
letter asserts mismanagement of staff and ineffective 
counseling procedures, and particularly cites as 
"unethical" the practice of having both personal counseling 
and clinical supervision by COVER, their employer.

Appellant testified before the Travel Board in April 2004.  
Appellant testified that COVER is a not-for-profit counseling 
service for veterans that came into existence in the early 
1980's (Transcript, pg. 3).  Appellant was a COVER client 
from approximately 1984 to 1993, and became a COVER peer 
counselor until 1997 (Transcript, pg. 3).  Dr. D.G.D., a VA 
clinical psychologist from Richmond, has been the VA contract 
officer for COVER throughout its existence (Transcript, pg. 
3).  COVER employs veterans to act as peer counselors to 
other veterans, for which COVER is reimbursed by VA 
(Transcript, pg. 4).  During the time that a veteran was a 
peer counselor, he continued to receive personal counseling 
from COVER, but this was not reimbursed by VA (Transcript, 
pg. 7).  That counseling took the form of a weekly meeting 
with the COVER director to discuss issues relating to the 
counselor's personal situation or the counselor's group 
(Transcript, pg. 35).  There were also weekly of bimonthly 
staff meetings that would discuss COVER's clients as well as 
the individual peer counselors (Transcript, pg. 36).  While 
appellant was a peer counselor, he took the medication Paxil 
(Transcript, pg. 36).     

Appellant testified that prior to working at COVER he would 
only last two or three months in a job (Transcript, pg. 5).  
The position at COVER was the longest job appellant ever had 
(Transcript, pg. 8).  

Appellant applied for service connection for PTSD in 1996; 
his motivation was to qualify for vocational rehabilitation 
training (Transcript pg. 8-9).  Appellant wanted to file a 
PTSD claim in the 1980's, but was dissuaded from doing so by 
COVER (Transcript, pg. 9).  Appellant believes that COVER has 
a financial interest in discouraging veterans from filing VA 
claims (Transcript, pg. 9).  Appellant believes that COVER 
discourages veterans from obtaining service connection 
because those veterans would then be able to go elsewhere for 
treatment; also, service connection would provide the veteran 
additional financial security and make it more difficult for 
COVER to exploit the veteran (Transcript, pg. 37).  

Appellant testified that COVER placed him on unpaid leave 
within a year of the time that he applied for VA benefits, 
and was fired by Dr. D.G.D. immediately thereafter 
(Transcript, pg. 10).  The reputed reason for appellant's 
termination was that he could not get along with the COVER 
staff, but appellant's only issue with the COVER staff was 
that appellant did not receive his pay (Transcript, pg. 10).  
A number of other veterans who served as peer counselors were 
also fired by COVER because they objected to the way that 
COVER was being administered (Transcript, pg. 11-12).  The 
same people who fired appellant are the people who later 
withheld treatment records that would substantiate 
appellant's claim (Transcript, pg. 12).  COVER told VA that 
appellant was not receiving counseling while he was a peer 
counselor, but in fact appellant had to receive personal 
counseling as a condition of his employment (Transcript, pg. 
14).  Appellant believes that treatment records would prove 
that he was entitled to a higher disability rating in 1996, 
but appellant does not believe that such records in fact 
exist (Transcript, pg. 15).

Appellant testified that after COVER fired him he was not 
referred to a psychiatrist (Transcript, pg. 16).  Dr. J.D. 
was the psychiatrist who provided clinical authority for 
COVER, but Dr. J.D. did not provide counseling to appellant 
(Transcript, pg. 17).  Appellant went to Dr. J.D. in a 
private capacity and obtained a prescription for Paxil 
(Transcript, pg. 18).

Appellant testified that his work for COVER was the most 
significant work of his life, because he had an opportunity 
to connect with other veterans; however, the work took a toll 
on appellant (Transcript, pg. 19-20).  Appellant contends 
that COVER uses survivor guilt to exploit veterans to serve 
as peer counselors without payment, and then abandons those 
veterans after exploiting them (Transcript, pg. 20).  
Appellant stated that the veterans who work for COVER as peer 
counselors work 50-hour weeks and are emotionally run into 
the ground; he believes that COVER refuses to release its 
employment records because those records would document 
exploitation of the veterans (Transcript, pg. 38-39). 

Appellant testified that the VA psychiatric examination he 
received in January 1997 is suspect because the examiner was 
notorious for conducting superficial examinations; also, 
appellant had previously complained about the examiner to the 
Virginia Department of Veterans Affairs, so the examiner had 
incentive to not give appellant a fair evaluation 
(Transcript, pg. 21).   

Witness S.E. testified that she has personal knowledge that 
COVER employed veterans to be counselors, one of whom was 
fired (Transcript, pg. 26-27).

Appellant stated that he has had lots of suicide thoughts 
over the years, which is part of his depression, but he only 
came close to fulfilling the act on one occasion (Transcript, 
pg. 28).  Appellant tended to be verbally abusive in his 
relationships with women, but was never physically abusive 
(Transcript, pg. 29).  In terms of employment, appellant was 
never fired from a job as a brick mason, but he would 
frequently become enraged at something on the job site and 
quit (Transcript, pg. 30-31).  Since being fired by COVER, 
appellant had a couple of bricklaying jobs but largely 
stopped working after he was granted service connection; he 
believes that since leaving COVER he has increased difficulty 
concentrating at work and tends to walk off the job more 
readily (Transcript, pg. 39-40).    
 
       
III.  Analysis

Disability ratings are determined by the Diagnostic Codes in 
the Rating Schedule located in 38 C.F.R. Part 4 (2003).  
Schedular rating itself is recognition that the claimant's 
industrial capacity is impaired to some degree.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  The VA schedule of 
ratings applies unless there are exceptional or unusual 
factors that would render application of the schedule 
impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In considering the severity of a disability, it is essential 
to trace the entire history of the veteran so that a rating 
may accurately reflect the elements of a disability present.  
38 C.F.R. §§ 4.1, 4.2; Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  Further, there is a legal distinction between a 
claim for an "initial" rating and an "increased" rating 
claim; an appeal from an initial assignment of a disability 
rating requires review of the entire time period involved, 
and contemplates "staged ratings" where warranted.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Since this is an 
appeal of the initial disability rating, the Board has 
considered the initial rating for the time period at issue 
from 1996 to 1998.

Disability ratings are determined by the Diagnostic Codes in 
the Rating Schedule located in 38 C.F.R. Part 4 (2003).  
Schedular rating itself is recognition that the claimant's 
industrial capacity is impaired to some degree.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  The VA schedule of 
ratings applies unless there are exceptional or unusual 
factors that would render application of the schedule 
impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

Symptoms listed in the rating criteria are simply examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating; analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme.  Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002).

When a reasonable doubt arises regarding the degree of 
disability such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102, 4.3 (2003).  However, where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  In reviewing the claim for a 
higher rating, VA must consider which diagnostic code or 
codes are most appropriate for application in the veteran's 
case and provide an explanation for the conclusion.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Where a 
particular disability for which the veteran has been service-
connected is not listed, it may be rated by analogy to a 
closely related disease in which not only the functions 
affected, but also the anatomical area and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2003); 
Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, disability is PTSD, for which a specific diagnostic 
code exists (Diagnostic Code 9411) and no other code would be 
more appropriate.

PTSD was previously rated under the General Rating Formula 
for Psychoneurotic Disorders.  38 C.F.R. § 4.132, Diagnostic 
Codes 9400-9411 (1996).  Effective November 7, 1996, PTSD has 
been rated under the General Rating Formula for Mental 
Disorders.  38 C.F.R. §§ 4.125-130, Diagnostic Codes 9201-
9440 (2003).   When a law or regulation changes after a claim 
has been filed, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant applies.   Marcoux v. Brown, 9 Vet. App. 289 
(1996); VAOPGCPREC 11-97 (Mar. 24, 1997), VAOPGCPREC 3-2000 
(April 10, 2000).  Accordingly, the claim must be rated 
according to both the old and new rating criteria, and 
appellant must receive the benefit of the more favorable 
rating schedule.

Having reviewed the entire claims file, the Board finds that 
appellant's symptoms in October 1996 (the effective date of 
service connection for PTSD) were as follows: insomnia, 
recurrent traumatic memories, attacks of rage, 
hypervigilance, emotional numbing, and depression, all of 
which interfered with many aspects of appellant's daily life 
(per Dr. H.K.T. letter dated April 1996).  Appellant also had 
intrusive thoughts of Vietnam and occasional nightmares (per 
the VA psychiatric evaluation in January 1997).  However, 
appellant has repeatedly denied having experienced 
flashbacks, suicidal or homicidal ideation, hallucinations, 
or psychosis at the time of the initial rating decision.  In 
regard to employment, appellant testified that his short 
temper made it difficult for him to keep a job, but he did 
not appear to have difficulty obtaining work at the time of 
the initial rating evaluation.  He was, in fact employed for 
most of the period herein at issue.

The old criteria for a rating of 30 percent (appellant's 
current rating) were as follows: definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.

The old criteria for a rating of 50 percent (the next higher 
level) were as follows: ability to establish or maintain 
favorable relationships with people is considerably impaired.  
By reason of psychoneurotic symptoms the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.

The old criteria for a rating of 70 percent were as follows: 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.

The old criteria for a rating of 100 percent (the highest 
rating) were as follows: the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community.  Totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat mature behavior.  Demonstrably 
unable to obtain or retain employment.

Applying the old criteria to appellant's symptoms in October 
1996 to November 19, 1998, (the effective date of initial 
service connection, currently rated as 30 percent disabling), 
the Board finds that the manifestations of PTSD most closely 
approximated the criteria for the current (30 percent) 
percent rating.  Appellant's ability to establish or maintain 
effective and wholesome relationships is shown by the 
evidence to have been "definitely" impaired (criterion for 
30 percent) but not to the level of being "considerably" 
impaired (criterion for 50 percent).  Similarly, appellant's 
industrial capability is shown by the evidence to have been 
"definitely impaired" (criterion for 30 percent) but not 
"considerably impaired" (criterion for 50 percent) since 
appellant had by then worked for COVER for several years and 
was able to find work as a brick mason without undue 
difficulty. 

The new criteria for a rating of 30 percent (appellant's 
current rating) are as follows: occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).

The new criteria for a rating of 50 percent (the next higher 
rating) are as follows: occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

The new criteria for a rating of 70 percent are as follows: 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work like setting); inability to establish and 
maintain effective relationships.

The new criteria for a rating of 100 percent (the highest 
rating) are as follows: total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

Applying the new criteria to appellant's symptoms during the 
pertinent time period, the Board finds that the 
manifestations of PTSD most closely approximated the criteria 
for the current (30 percent) rating.  Appellant did not show 
such symptoms as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks, 
difficulty in understanding complex commands, impairment 
memory, impaired judgment, or impaired abstract thinking, all 
of which are representative criteria for a 50 percent rating.  
Appellant did show occupational and social impairment with 
reduced reliability and productivity due to depression and 
irritability, and difficulty in establishing and maintaining 
effective work and social relationships, but these were not 
so severe as to merit the next higher rating. 

The Board notes that appellant's GAF scores provide evidence 
that appellant's symptoms fluctuated some in severity 
throughout the pertinent period of the claim.  The GAF 
records the clinician's judgment of the individual's overall 
level of functioning, with 100 representing a high level of 
functioning and no psychiatric symptoms.  See Quick Reference 
to the Diagnostic Criteria from DSM-IV, Washington, D.C., 
American Psychiatric Association, 1995.  The VA psychiatric 
examination in January 1997 did not assign a GAF score.  
Appellant's GAF score assigned by the VA medical examiner in 
October 1997 was 60 to 70, but the GAF score assigned by Dr. 
D.G.D. in May 1998 for the same year (i.e., 1997) was 55.  
The GAF score assigned by the VA psychiatric examiner in 
October 1998 was 70, and is at any rate no longer indicative 
of appellant's condition in October 1996, two years 
previously.  Giving appellant the benefit of the doubt, the 
Board accepts a GAF of 55 as being a reasonable picture of 
appellant's condition as of October 1996.  A GAF of 55 
indicates moderate symptoms (few friends and conflicts with 
peers or co-workers).  Moderate symptoms more closely 
approximate the 30 percent rating than a 50 percent rating.  
Moreover, he was working during this time period.  
Deterioration was noted on outpatient visit in November 1998, 
when it was noted he had quit his job in anger, and after 
which a higher rating was assigned.
 
In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b) (2003); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  In this case 
there is no evidence of hospitalization, or significant 
impact on employment during this time period, thus the 
application of the regular schedular provisions is not shown 
to be impractical.  Extraschedular rating for this time 
period, is therefore, not appropriate in this case.

In reaching these conclusions, the Board has given due 
consideration to 38 C.F.R. § 4.7 (2003) and the doctrine of 
reasonable doubt.  The Board has particularly carefully 
considered appellant's contention that his PTSD symptoms were 
severe in October 1996, as COVER records should show.  
However, the Board cannot base a rating decision on 
speculation as to what such records would show, if in fact 
they ever existed.  Further, there is sufficient evidence of 
record other than COVER records (e.g., VA medical records and 
the letter by appellant's brother-in-law, which the Board has 
accepted as probative) on which to base an informed rating.  
This evidence of record shows that the manifestations of 
appellant's service-connected disability more closely 
approximate the criteria supporting the current rating during 
that time.  For this reason, the doctrine of reasonable doubt 
is not for application and a rating at the higher rate is not 
warranted. 


ORDER

Initial rating in excess of 30 percent for post-traumatic 
stress disorder is denied for the period October 18, 1996 to 
November 19, 1998.


REMAND

As noted above, the decision entered is for a narrow period 
of time.  This was the only period for which all appropriate 
development has been accomplished.  The initial notice of 
disagreement was with the assignment of the 30 percent 
rating.  It has essentially been held that where there is a 
notice of disagreement in an increased rating case, that 
disagreement is with assignment of less than the maximum 
rating.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In this case, a rating action in April 2002 assigned higher 
ratings for subsequent time periods as has been set out 
above.  This included assignment of a total rating based on 
individual unemployability effective November 12, 2001.  In 
response to notice of that action, the veteran replied that 
he still disagreed with the failure to assign a 50 percent 
rating from October 1996.  He did not, however, indicate 
satisfaction with the other ratings assigned, nor did he 
withdraw the appeal as to those subsequent ratings, as 
required to end the appellate process as to those issues.  
See AB, supra.  As such, there is still, technically, a 
notice of disagreement as to those issues outstanding and 
further action is indicated.  Where there is an outstanding 
notice of disagreement, the appellate process has been 
initiated, and further development by VA is indicated.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

It appears that there is a question as to whether the 
appellant desires to appeal the ratings assigned effective 
November 19, 1998 and thereafter.  Nevertheless, as a 
technical legal matter this must be resolved.  

In view of the foregoing, this issue is REMANDED for the 
following actions:

The RO should contact the veteran and ask 
specifically if he is satisfied with 
ratings assigned effective November 19, 
1998 and thereafter.  If so, he should so 
indicate and the appeal as to the 
remaining issue will be considered 
withdrawn.  If not, he should be provided 
with a statement of the case on that 
issue.  If there is no response from the 
veteran, it will be understood that he 
does not agree with the ratings and 
action as described in the next paragraph 
will be undertaken.

If the appellant does not withdraw the 
appeal as to the remaining issue, or if 
he does not respond, the RO should 
provide the appellant and his 
representative a statement of the case on 
the remaining issue.  Thereafter, they 
should be afforded the appropriate time 
to respond by submission of a substantive 
appeal.  Failure to submit a timely 
substantive appeal will result in 
termination of the appeal, as he Board 
has no jurisdiction without submission of 
a timely substantive appeal.

Thereafter, the matter should be returned to the Board in 
accordance with applicable procedures, if indicated.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



